DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a load measuring sensor” (claim 21 lines 2-3), “an electric set mounted on the framework and integrating at least one command/control unit, a power supply interface to plug an electric power supply, and a network of electrical cables connecting the command/control unit and the power supply interface to the orienting electric motor, to the hoisting electric motor and to the dispensing electric motor” (claim 24), and “an electric set mounted on the main crane and integrating at least one command/control unit, a power supply interface to plug an electric power supply, and a network of electrical cables connecting the command/control unit and the power supply interface to the orienting electric motor, to the hoisting electric motor and to the dispensing electric motor” (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf (DE 3,510,116 A1) in view of Fenker et al. (US Publication 2016/0031683 A1). 
Regarding claim 16, Rudolf discloses:

A pivot-forming crane element (see figures 1-16, especially figure 2) for a rotating portion of an element-mounted crane (see figure 1), the pivot-forming crane element comprising:

a framework (15, 11, and 12, see figure 2) on which are mounted:

- a motor-driven orienting system (8, 9, and 10, see figure 2) comprising a pivot mechanism (8 and/or 9) about an orienting axis (considered the axis of 8 and/or 9, see figure 2) and at least one orienting motor (10, see figure 2) cooperating with the pivot mechanism to make the framework pivot about the orienting axis (see figure 2);

- a hoisting winch (17, see figure 2) provided with a hoisting motor (see motor of winch 17, as shown in figure 2) cooperating with a hoisting drum (considered the drum of winch 17) around which a hoisting rope (considered the rope of winch 17) is wound; and

- a dispensing winch (16, see figure 2) provided with a dispensing motor (see motor of winch 16, as shown in figure 2) cooperating with a dispensing drum (considered the drum of winch 16) around which a dispensing rope (considered the rope of winch 16) is wound,

wherein the framework comprises a frame (15 and 11, see figure 2) and a truss (12, see figure 2) projecting from the frame to form a jib carrier (see figure 2), wherein all of the motor-driven orienting system, the hoisting winch and the dispensing winch are mounted on the frame (see figure 2); the frame having:

- a central portion (considered the portion of 11, as shown in figure 2) on which the motor-driven orienting system and the truss are mounted (see figure 2); and

- a front portion (considered the portion of 15, as shown in figure 2) extending the central portion forwards beyond the truss, and on which the hoisting winch and the dispensing winch are mounted (see figure 2),

wherein the front portion includes an upper bed (see figure 2 and see annotated figure below) on which the hoisting winch is mounted, and below which the dispensing winch is mounted, so that the hoisting winch is disposed above the dispensing winch (see figure 2).


    PNG
    media_image1.png
    560
    797
    media_image1.png
    Greyscale

Rudolf does not explicitly disclose that the at least one orienting motor, hoisting motor, and dispensing motor are all electric motors.

Fenker et al. (from here just referred to as Fenker) discloses a tower crane (1, see figure 1) and teaches that actuators of the crane drive units include electric motors (see paragraph 0027 lines 6-10 and last 6 lines of the paragraph).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Rudolf by providing electric motors as the motors for the at least one orienting motor, the hoisting motor, and the dispensing motor, to provide electric motors for the crane drive units of a tower crane as taught by Fenker, to provide a motor of lower cost as electric motors cost less than fossil fuel motors, and/or to provide a motor that is environmental friendly as electric motors do not release pollutants.

Regarding claim 17, Rudolf further shows wherein the front portion (15, see figure 2) of the frame does not have any rail for a dispensing trolley, so that the front portion does not constitute a jib element (see figure 2).
Regarding claim 19, Rudolf further shows wherein the hoisting drum and the dispensing drum are rotatable about parallel or substantially parallel axes (considered the axes of winches 17 and 16, see figure 2).
Regarding claim 23, Rudolf further shows

wherein the framework (15, 11, and 12) has at least one first bearing (considered the bearing surface supporting hoisting drum 17, as shown in figure 2) on which the hoisting drum is rotatably mounted (see figure 2), and at least one second bearing (considered the bearing surface supporting dispensing drum 16, as shown in figure 2) on which the dispensing drum is rotatably mounted (see figure 2).

Regarding claim 25, Rudolf further shows:

A transportable package (see figure 2) for a rotating portion of an element-mounted crane, the transportable package comprising:

- a pivot-forming crane element according to claim 16 (see figure 2 and the rejection to claim 16 above), and

- a main crane element (23, see figure 2), selected amongst a counter-jib forming crane element and a jib-foot forming crane element (boom 23, see figure 2), fastened on the framework (at point 22, as shown in figure 2) of the pivot-forming crane element (see figure 2).

Regarding claim 26, Rudolf further shows wherein the main crane element (23, see figure 2) is securely fastened (at point 22, as shown in figure 2) on the framework of the pivot-forming crane element (see figure 2).

Allowable Subject Matter
Claims 18, 20-22, 24, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Rudolf (DE 3,510,116 A1) and Fenker et al. (US Publication 2016/0031683 A1) are considered the closest prior art references to the claimed invention of dependent claims 18, 20-22, 24, and 27-30.

Neither Rudolf nor Fenker et al. disclose nor teach the limitations of these dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/